Case 6:20-cv-00023-NKM-RSB Document 43-3 Filed 09/18/20 Page 1 of 4 Pageid#: 454




                            EXHIBIT 3
Case
 Case6:20-cv-00023-NKM-RSB Document 60
      2:20-cv-03833-SVW-SK Document 43-3Filed
                                           Filed 09/18/20Page
                                               09/15/20    Page 2 of
                                                              1 of 3 4Page
                                                                        Pageid#: 455
                                                                           ID #:427




 1                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2
                                      WESTERN DIVISION
 3

 4    AKAYLA MILLER, individually and on behalf            Case No. 2:20-cv-03833-SVW (SKx)
      of all others similarly situated,
 5                                                         [PROPOSED] ORDER GRANTING
                            Plaintiff,                     PLAINTIFFS’ MOTION FOR
 6                                                         CONSOLIDATION, BIFURCATION,
             v.                                            AND APPOINTMENT OF INTERIM
 7                                                         CLASS COUNSEL
      BOARD OF TRUSTEES OF THE
 8    CALIFORNIA STATE UNIVERSITY,

 9                            Defendant.
      HELEN RIFAT, individually and on behalf of           Case No. 2:20-cv-04421-CJC-RAO
10    others similarly situated,

11                          Plaintiff,

12           v.

13    BOARD OF TRUSTEES OF THE
      CALIFORNIA STATE UNIVERSITY,
14
                            Defendant.
15

16
             Plaintiffs Akayla Miller’s and Helen Rifat’s Motion for Consolidation, Bifurcation, and
17
      Appointment of Interim Class Counsel came for hearing before this Court on June 29, 2020. After
18
      consideration of the briefs and arguments of counsel, and all other matters presented to the Court, IT
19
      IS HEREBY ORDERED as follows:
20
             Plaintiffs’ Motion is GRANTED. The Court hereby: (a) consolidates Miller v. Board of
21
      Trustees of the California State University, C.D. Cal. Case No. 2:20-cv-03833-SVW-SK (“Miller”)
22
      with Rifat v. Board of Trustees of the California State University, C.D. Cal. Case No. 2:20-cv-04421-
23
      CJC-RAO (“Rifat”); (b) bifurcates these cases, and all hereinafter-filed, related cases, into a “Fee
24
      Track” and a “Tuition Track,” and (c) appoints Adam J. Levitt, of DiCello Levitt Gutzler LLC,
25
      Matthew S. Miller, of Matthew S. Miller LLC, and C. Moze Cowper, of Cowper Law PC, as Interim
26
      Class Counsel for the Fee Track; and (d) appoints Roy T. Willey, IV and Eric M. Poulin, of the
27
      Anastopoulo Law Firm, LLC, as Interim Class Counsel for the Tuition Track.
28

      [PROPOSED] ORDER GRANTING CONSOLIDATION, BIFURCATION, AND APPOINTMENT OF INTERIM CLASS              1
      COUNSEL; CASE NOS: 2:20-CV-03833-SVW-SK; 2:20-CV-04421-CJC-RAO.
Case
 Case6:20-cv-00023-NKM-RSB Document 60
      2:20-cv-03833-SVW-SK Document 43-3Filed
                                           Filed 09/18/20Page
                                               09/15/20    Page 3 of
                                                              2 of 3 4Page
                                                                        Pageid#: 456
                                                                           ID #:428




 1           Interim Class Counsel appointed herein for the Fee Track and the Tuition Track will be

 2    generally responsible for the overall conduct of the litigation on behalf of the separate classes for

 3    which they have respectively been appointed. Interim Class Counsel for each of those tracks shall

 4    have sole authority to do the following with respect to their respective tracks:

 5               1. Separately determine and present to the Court and opposing parties the position of

 6                   Plaintiffs and the other proposed Fee Track/Tuition Track Class members on all

 7                   matters, substantive and procedural, arising from these proceedings;

 8               2. Separately enter into stipulations with opposing counsel, as necessary, for the conduct

 9                   of the litigation, with respect to the Fee Track and the Tuition Track;

10               3. Coordinate, to the extent practicable, and conduct discovery on behalf of Plaintiffs and

11                   the other proposed Fee Track/Tuition Track Class members consistent with the

12                   requirements of the Federal Rules of Civil Procedure;

13               4. Host or co-host a common document depository, if feasible, or separate document

14                   depositories, for Plaintiffs and the other proposed Fee Track/Tuition Track Class

15                   members and monitor the review of documents to ensure non-duplication of effort;

16               5. Separately hire expert witnesses and consultants on behalf of Plaintiffs and the other

17                   proposed Fee Track/Tuition Track Class members, as needed to prepare for class

18                   certification or trial proceedings on each of those separate tracks, and advance other

19                   costs that may be reasonable and necessary to the conduct of their respective litigation
20                   tracks;

21               6. Separately (or jointly, if feasible) conduct settlement negotiations on behalf of

22                   Plaintiff(s) and the other proposed Fee Track/Tuition Track Class members, and, if

23                   appropriate, separately (or jointly, if feasible) enter into settlements that are fair,

24                   reasonable, and adequate on behalf of the proposed Fee Track and Tuition Track

25                   Classes;

26               7. Separately delegate specific tasks to other counsel and appoint such informal
27                   committees of counsel as are necessary for the Fee Track and/or the Tuition Track;

28
      [PROPOSED] ORDER GRANTING CONSOLIDATION, BIFURCATION, AND APPOINTMENT OF INTERIM CLASS
      COUNSEL; CASE NOS: 2:20-CV-03833-SVW-SK; 2:20-CV-04421-CJC-RAO.                                      2
Case
 Case6:20-cv-00023-NKM-RSB Document 60
      2:20-cv-03833-SVW-SK Document 43-3Filed
                                           Filed 09/18/20Page
                                               09/15/20    Page 4 of
                                                              3 of 3 4Page
                                                                        Pageid#: 457
                                                                           ID #:429




 1              8. Separately prepare and distribute periodic status reports for Plaintiff(s) on each track,

 2                  as required;

 3              9. Separately monitor the activities of other counsel working on the Fee Track or the

 4                  Tuition Track to ensure that schedules relating to each of those tracks are met and that

 5                  unnecessary expenditures of time and funds are avoided;

 6              10. Separately perform such other duties as may be incidental to the proper prosecution

 7                  and coordination of activities on behalf of Plaintiff(s) and the other proposed Fee

 8                  Track/Tuition Track Class members or authorized by further order of this Court;

 9              11. Keep the other attorneys on each of the tracks advised of the progress of the litigation

10                  and consult them about decisions significantly affecting their clients; and

11              12. Keep daily records of their time spent and expenses incurred in connection with this

12                  litigation, indicating with specificity the hours, location, and particular activity.

13    IT IS SO ORDERED.

14
      Date:   September 15, 2020
15                                                                     Hon. Stephen V. Wilson
                                                                   United States District Court Judge
16

17

18

19
20

21

22

23

24

25

26
27

28
      [PROPOSED] ORDER GRANTING CONSOLIDATION, BIFURCATION, AND APPOINTMENT OF INTERIM CLASS
      COUNSEL; CASE NOS: 2:20-CV-03833-SVW-SK; 2:20-CV-04421-CJC-RAO.                                       3
